Marston, C. J.
If the question were now for the first time presented to this court as to the judicial power which could, under our Constitution, be conferred upon circuit court commissioners, we might hesitate. Under the cases which have recognized such a power as being properly conferred, we are of opinion that the commissioner did have authority to tax the costs and issue execution for the collection thereof. This is certainly no greater than the authority exercised in issuing commitments. The question was a proper one to be passed upon by this court, and while the writ will issue as prayed, no costs will be allowed.
The other Justices concurred.